Case 21-30085-hdh11 Doc 194 Filed 02/21/21             Entered 02/21/21 22:17:03         Page 1 of 18




 United States Department of Justice
 Office of the United States Trustee
 1100 Commerce St. Room 976
 Dallas, Texas 75242
 (214) 767-8967

 Lisa L. Lambert
 Tx Bar. No. 11844250 (also NY)
 for the United States Trustee

                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION


                                                          Chapter 11
 In re:
                                                          Case No. 21-30085-hdh11
 NATIONAL RIFLE ASSOCIATION OF                            Jointly Administered
 AMERICA and SEA GIRT LLC                                 Hearing Date: 2/24/2021
  Debtors.                                                Hearing Time: 2:00 p.m.



  U.S. TRUSTEE’S OBJECTION TO MMP’S MOTION FOR AN ORDER REQUIRING
        THE UNITED STATES TRUSTEE TO RECONSTITUTE THE OFFICIAL
                  COMMITTEE OF UNSECURED CREDITORS

 TO THE HONORABLE HARLIN D. HALE,
 UNITED STATES BANKRUPTCY JUDGE:

    The United States Trustee for Region 6 objects to the Motion to Reconstitute the Official

 Committee of Unsecured Creditors filed by Membership Marketing Partners, LLC (“MMP” or

 “Movant”) (Dkt. No. 164).



                                   PRELIMINARY STATEMENT

    1.       MMP, which is co-located with the Debtor National Rifle Association (“NRA”) at its

             national headquarters in Virginia, asks this Court to disturb the balance of creditor

             interests represented on the Official Committee of Unsecured Creditors (the
Case 21-30085-hdh11 Doc 194 Filed 02/21/21               Entered 02/21/21 22:17:03        Page 2 of 18




              “Committee”) appointed by the U.S. Trustee and urges the Court to order the U.S.

              Trustee to appoint additional trade creditors who can outvote litigation creditors that

              have lawsuits pending against the NRA. In so doing, the Movant asks this Court to

              favor trade creditors, whom the NRA says will be paid in full, over potential

              judgment creditors who may not be paid in full.

       2.     Moreover, the five-person Committee adequately represents the three types of

              creditor interests in the case—trade (goods and services), litigation, and pension

              obligations—and Movant fails to establish otherwise. 1 Not only is the Committee

              adequately representative, but the Committee size also satisfies the requirements of

              the Bankruptcy Code. The Motion should therefore be denied.

       3.     But even if the Court were to find the Committee not adequately representative, the

              Bankruptcy Code does not authorize the Court to appoint additional creditors or to

              direct the appointment of particular creditors, as Movant requests. At most, the Court

              may make findings about adequate representation and order the U.S. Trustee to

              modify membership accordingly.



                                           STATEMENT OF FACTS

       4.     On January 19, 2021, the U.S. Trustee posted a Notice of Formation Meeting for the

              Official Committee of Unsecured Creditors, asking creditors interested in serving on

              the Committee to return the creditor questionnaire by January 25, 2021.

              https://www.justice.gov/ust-regions-r06/page/file/1357216/download. The U.S.

              Trustee also sent forms to all creditors on the Debtors’ list of 20 largest unsecured



 1
     No member appointed to the Committee shares an address with the NRA, as does the Movant.
                                                   -2-
Case 21-30085-hdh11 Doc 194 Filed 02/21/21            Entered 02/21/21 22:17:03       Page 3 of 18




            creditors and mailed and e-mailed additional creditors identified in the Debtors’

            Information Brief in Connection with Voluntary Chapter 11 Petitions (the

            “Information Brief,” D.I. 31).

     5.     Fifteen (15) creditors—principally trade creditors (goods and services) and litigation

            counter-parties—returned the forms.

     6.     Movant and two affiliated entities returned forms reflecting the same individual

            representative with the same contact information at an address they share with the

            NRA in its Virginia headquarters. The U.S. Trustee conducted a virtual formation

            meeting by individually interviewing creditors, including Movant.

     7.     On February 4, 2021, the U.S. Trustee appointed a Committee of five members: two

            trade creditors (Stone River Gear LLC and InfoCision, Inc.); two litigation claimants

            (David Dell’Aquila and Ackerman McQueen, Inc.); and the Pension Benefit Guaranty

            Corporation (the “PBGC”).2

     8.     Debtors have freely admitted that they filed these bankruptcy cases primarily, if not

            solely, to address the New York Attorney General lawsuit filed in August 2020

            against the NRA, its CEO and EVP (Wayne LaPierre), and other NRA executives, 3 as

            well as to address other litigation against the NRA. See Information Brief.

            Moreover, the Debtors have represented that they are solvent with total net assets of




 2
  The PBGC also returned a form expressing interest in serving on the Committee. Unlike most
 governmental units, the PBGC is eligible for committee service because it is expressly included
 within the definition of “persons.” See 11 U.S.C. § 101(41)(B). Only “persons” are eligible for
 committee membership, see 11 U.S.C. § 1102(b)(1), and most governmental entities are not
 persons. See 11 U.S.C. § 101(41).
 3
  People of the State of New York v. The National Rifle Ass’n of Am., et al., Index No.
 451625/2020 (Sup. Ct. N.Y. Cnty. 2020) (the “NYAG Action”).
                                                -3-
Case 21-30085-hdh11 Doc 194 Filed 02/21/21             Entered 02/21/21 22:17:03         Page 4 of 18




          approximately $50 million, see id. at ¶ 10, and that they intend to pay unsecured

          creditors that are not litigation creditors a 100% recovery.

          https://www.nraforward.org/press-release: “The NRA will propose a plan that

          provides for payment in full of all valid creditors’ claims. The Association expects to

          uphold commitments to employees, vendors, members, and other community

          stakeholders.”



                             THE STATUTORY FRAMEWORK

          Section 1102 Confers Important, but Different, Authority
          on Courts and U.S. Trustees with Respect to Official Committees

    9.    Section 1102(a) of the Code governs the formation, appointment, and modification of

          official committees. It provides under what circumstances and pursuant to which

          standards a court and the U.S. Trustee may act in connection with official

          committees. Congress gave the U.S. Trustee and courts important, but divergent,

          authority with respect to committees in chapter 11.

    10.   Section 1102(a)(1) provides that the U.S. Trustee “shall appoint” a committee of

          creditors holding unsecured claims in virtually all cases (if there are creditors willing

          to serve) “as soon as practicable after the order for relief . . . .” 11 U.S.C. §

          1102(a)(1). That language is mandatory, and the U.S. Trustee must appoint a

          committee of unsecured creditors unless such a committee cannot be appointed

          because of lack of interest or eligible and suitable candidates. The U.S. Trustee also,

          as appropriate, monitors committee membership and occasionally modifies their

          composition. 11 U.S.C. § 1102(a)(1) and (2).




                                                 -4-
Case 21-30085-hdh11 Doc 194 Filed 02/21/21             Entered 02/21/21 22:17:03       Page 5 of 18




    11.   In contrast, the “shall ordinarily” language of section 1102(b)(1) is precatory: official

          committees “shall ordinarily consist of the persons, willing to serve, that hold the

          seven largest claims against the debtor of the kinds represented on such committee . .

          . .”

    12.   The Bankruptcy Code defines creditors as those who hold “claims” that arose before

          or at the petition date. 11 U.S.C. § 101(10). The Code defines a claim as a:

                 (A)    right to payment, whether or not such right is reduced to judgment,
                        liquidated, unliquidated, fixed, contingent, matured, unmatured,
                        disputed, undisputed, legal, equitable, secured, or unsecured; or

                 (B)    right to an equitable remedy for breach of performance if such breach
                        gives rise to a right to payment, whether or not such right to an
                        equitable remedy is reduced to judgment, fixed, contingent, matured,
                        unmatured, disputed, undisputed, secured, or unsecured.

          11 U.S.C. § 101(5). Thus, creditors with disputed or contingent claims are eligible

          for official committee membership on equal footing with those with undisputed and

          fixed claims.

    13.   In contrast to the U.S. Trustee, a court’s authority over committee formation and

          membership is limited to ordering the following four types of relief:

                order the U.S. Trustee to appoint additional committees if necessary to assure
                 adequate representation;

                order the U.S. Trustee to change committee membership if necessary to ensure
                 adequate representation;

                order for cause that a committee be appointed in a small business or sub-chapter
                 V case; or

                order the U.S. Trustee to increase committee membership to include a creditor
                 that is a small business concern.

          11 U.S.C. § 1102(a)(1)-(4).


                                                 -5-
Case 21-30085-hdh11 Doc 194 Filed 02/21/21            Entered 02/21/21 22:17:03        Page 6 of 18




     14.   “Those are the only powers over committees the Code gives the court. There are no

           others.” In re Caesars Entm’t Operating Co., 526 B.R. 265, 268 (Bankr. N.D. Ill.

           2015).

     15.   The relative and delineated roles for the courts and the U.S. Trustee in committee

           matters under section 1102 are no accident. Part of the impetus for the

           comprehensive revamping of the bankruptcy system in the 1986 amendments (apart

           from the constitutional infirmities) was Congress’s desire to bifurcate judicial from

           administrative functions and screen courts from administrative functions that could

           raise conflict of interest issues. See In re Victory Markets, Inc., 196 B.R. 1, 3-4

           (Bankr. N.D.N.Y. 1995); see also In re ShoreBank Corp., 467 B.R. 156, 160 (Bankr.

           N.D. Ill. 2012) (discussing the historical development of the role of bankruptcy courts

           and U.S. Trustees regarding committee membership).4

           After the adoption of the Code in 1978, Congress recognized that requiring
           courts to appoint creditors’ committees was an administrative burden which
           should be shifted entirely to the U.S. Trustee. [citation omitted]. It also
           became apparent that by shifting the responsibility of appointing creditors’
           committees to the U.S. Trustee, Congress could avoid any questions as to the
           court’s neutrality in the bankruptcy process when deciding disputes between
           its hand-picked committee and other parties in interest. Id.; see In re Sharon
           Steel Corp., 100 B.R. 767, 773 (Bankr.W.D.Pa.1989) (citing legislative
           history).

           Victory Markets, 196 B.R. at 3-4.

     16.   Between 1978 and 1986, the power to appoint and modify a committee rested with

           the bankruptcy courts (except in those districts participating in the U.S. Trustee pilot

           program). Victory Markets, Inc., 196 B.R. at 3. But the 1986 amendments, which


 4
  The 1986 amendments established the United States Trustee system on a permanent,
 nationwide basis (except for North Carolina and Alabama). The U.S. Trustee program was
 originally established as a pilot program in the 1978 legislation.

                                                -6-
Case 21-30085-hdh11 Doc 194 Filed 02/21/21             Entered 02/21/21 22:17:03         Page 7 of 18




            established the U.S. Trustee system on a permanent, nationwide basis (except for

            North Carolina and Alabama), withdrew the authority of bankruptcy courts to appoint

            or modify committees and vested that authority in the U.S. Trustee:

            [T]he 1986 Act repealed Code § 1102(c) which had expressly granted courts
            the authority to add to and delete from the creditors’ committee. [citation
            omitted]. The U.S. Trustee, pursuant to the 1986 Act, was endowed with the
            authority to appoint a creditors committee and the courts were relieved of their
            authority to affect the composition of the same upon a finding of inadequate
            representation.

            Id. at 3-4.

     17.    Section 1102(a)(4), added in 2005 as part of BAPCPA, granted courts express

            authority for the first time since 1986 to review committee membership and order its

            modification. But the scope of a court’s authority is not unfettered.

     18.    A court is confined to determining whether the committee is adequately

            representative, and the absolute predicate for relief is that the committee, as

            constituted, does not adequately represent the unsecured creditor body, requiring a

            change in composition “to ensure adequate representation. . . .” 11 U.S.C. §

            1102(a)(4).5 If the court finds the Committee not adequately representative, it makes

            factual findings about the representation needed but does not appoint a member or

            direct the appointment of any particular creditor.

     19.    It is against this statutory framework and legislative backdrop that the Motion must

            be considered.


 5
  Most cases addressing the issue of “adequate representation” have arisen under section
 1102(a)(2). Section 1102(a)(2) contains virtually identical language permitting the appointment
 of additional committees—rather than modifying committee membership—upon finding an
 additional committee is “necessary to assure adequate representation . . . .” Accordingly, cases
 decided under section 1102(a)(2) can illuminate the analysis required in a challenge to
 committee membership arising under section 1102(a)(4).


                                                 -7-
Case 21-30085-hdh11 Doc 194 Filed 02/21/21            Entered 02/21/21 22:17:03        Page 8 of 18




                                   LAW AND ARGUMENT

     I.    The Sole Issue for Judicial Review is Adequate Representation, and a Committee
           is Adequately Representative When Diverse Groups of Creditors Are
           Represented and Participating.

     20.   Without a threshold finding that the Committee is not adequately representative, the

           Movant is entitled to no relief. “The statute clearly requires an initial determination

           of whether a party is adequately represented.” Mirant Americas Energy Marketing,

           LP, v. The Official Comm. of Unsecured Creditors of Enron Corp., 2003 WL

           22327118, * 3 (S.D.N.Y. 2003). The Movant “bears the burden of proving that the

           Official Committee does not provide them with adequate representation.” In re

           Garden Ridge Corp., 2005 WL 523129, *3 (Bankr. D. Del. 2005). Accordingly, if a

           movant provides “no evidence” that a committee is not adequately representative, the

           motion for relief should be denied. In re Dana Corp., 344 B.R. 35, 40 (Bankr.

           S.D.N.Y. 2006); accord In re Allied Holdings, Inc., 2007 WL 7138349, *3 (Bankr.

           N.D. Ga. 2007) (movants failed to prove the predicate issue of inadequate

           representation and court denied the motion).6

     21.   “[A]dequate representation exists through a single committee so long as the diverse

           interests of the various creditor groups are represented on and have participated in

           that committee.” In re Sharon Steel Corp., 100 B.R. 767, 777-78 (Bankr. W.D. Pa.

           1989).




 6
  The Mirant, Garden Ridge and Allied Holdings cases all involved a court’s ruling on a
 request for an additional committee under section 1102(a)(2).
                                                -8-
Case 21-30085-hdh11 Doc 194 Filed 02/21/21            Entered 02/21/21 22:17:03        Page 9 of 18




    22.   “Nowhere does the Code mandate a committee must faithfully reproduce the exact

          composition of the creditor body. Rather, adequate representation of various creditor

          types is required.” In re Hill Stores, Co., 137 B.R. 4, 7 (Bankr. S.D.N.Y. 1992).

    23.   Thus, an adequately representative committee need not be an “exact replica” or

          mirror image of the creditor body; it need only be broadly representative. Dana

          Corp., 344 B.R. at 39; accord Garden Ridge, 2005 WL 523129 at *3.

    24.   Nor does adequate representation require “proportionate representation of distinct

          groups of creditors” on a committee. Garden Ridge, 2005 WL 523129, *3.

    25.   The Committee in this case is adequately representative, and MMP offers no evidence

          otherwise. Fifteen creditors returned questionnaires expressing interest in serving on

          the Committee, and the creditors fell broadly into three groups: trade (vendors and

          service providers), litigation counter-parties (both tort and contract claims), and the

          PBGC. The U.S. Trustee appointed a five-person Committee broadly representative

          of these three groups. Moreover, given the Debtors’ stated intention to pay trade

          creditors in full, one could argue, perhaps, that the Committee should have fewer, not

          more, trade creditors to ensure adequate representation, contrary to Movant’s urging

          that trade creditors should dominate the Committee. Nevertheless, with two trade

          creditors, two litigation claimants, and the PBGC, this Committee is adequately

          representative and reflects the creditor interests in the case.

    26.   MMP argues that only InfoCision and Stone River are “true creditors” and that the

          inclusion of the PBGC, Dell’Aquila, and Ackerman is “puzzling.” Motion, ¶ 9.

          MMP further asserts that vendors are the “majority of creditor interests.” Id. at ¶ 20.

          And MMP accuses the U.S. Trustee of having intentionally and deliberately “hand-



                                                -9-
Case 21-30085-hdh11 Doc 194 Filed 02/21/21            Entered 02/21/21 22:17:03      Page 10 of 18




           picked three creditors for the OCC with an axe to grind against the Debtor’s

           management . . . .” Id. None of these assertions withstands legal or factual scrutiny.

    27.    Although Movant complains that the PBGC is a contingent creditor, Motion, ¶ 9, the

           Code itself considers contingent creditors eligible for committee membership. See 11

           U.S.C. § 101(5) and (10). Nevertheless, the National Rifle Association has admitted

           to underfunding its retirement plans by $44 million in its 2019 public tax return and

           by $48 million in its Amended List of 20 Largest Creditors, which lists the PBGC

           first. And even though most government entities are ineligible to serve on official

           committees, Congress made a specific exception for the PBGC. See n.2, supra, p. 3.

           Thus, the PBGC is routinely appointed to committees across the country (e.g.,

           Asarco, Neiman Marcus, Pilgrim’s Pride, Pacific Lumber, Dean’s Foods, American

           Airlines, J.C. Penney, and Brooks Brothers, to name only a few), and most parties

           find its experience and perspective beneficial:

              Having the PBGC represented on a committee can be helpful, particularly if
              the other creditors are new to the bankruptcy process. PBGC officials have
              extensive experience as a full member and an ex officio member of committees
              and bring a level of sophistication and knowledge to the table.

           Understanding PBGC’s Role in Bankruptcy, p. 2, The Journal of Corporate Renewal

           (August 2006), available at

           http://www.fiduciarycounselors.com/assets/CorpRenewal_082006.pdf Movant may

           indeed be the first creditor ever to allege that the PBGC has an “axe to grind” against

           a debtor’s management, rather than acknowledging the PBGC’s role in the

           bankruptcy system as a knowledgeable, repeat actor with important public interests to

           protect. See Motion, ¶ 21. Moreover, like MMP and other trade creditors, the PBGC




                                               -10-
Case 21-30085-hdh11 Doc 194 Filed 02/21/21              Entered 02/21/21 22:17:03        Page 11 of 18




           has the same incentive to see the Debtors reorganize—albeit to minimize future

           unfunded pension liability rather than to maximize future commercial opportunities.

     28.   The Code also wisely allows creditors with disputed claims to be eligible for official

           committee service. Otherwise, debtors could dispute creditors’ claims and

           “gerrymander” the committee formation process in their favor.

     29.   One of the litigation counter-parties, Ackerman McQueen, is the Debtors’ single

           largest unsecured creditor (other than PBGC’s contingent pension claim) and, given

           its long commercial relationship with the Debtors, is one of the creditors most

           knowledgeable about the Debtors.

     30.   As for Dell’Aquila, whether he has an “axe to grind” against Debtors’ management is

           irrelevant to his ability to fulfill his fiduciary duties to all unsecured creditors. See

           Motion ¶ 9 (alleging Dell’Aquila “has been on a years-long quest to replace the

           Debtor’s board of directors and management.”). Movant has not asserted any facts

           that suggest Dell’Aquila, who is an approximately 50-year NRA member and long-

           time, significant donor, has an “axe to grind” against the Debtors themselves. 7 MMP

           misses the important distinction in bankruptcy law between the interests of a debtor

           and the interests of a debtor’s current management.

     II.   The Court Reviews Only the Results of the U.S. Trustee’s Appointment
           Decisions, Not the Decisions Themselves, to Ensure Adequate Representation.

     31.   The Movant also invokes the Court’s authority under section 105 to impose an

           “arbitrary and capricious” standard of review on the U.S. Trustee’s committee



 7
   Dell’Aquila’s claims for fraud pending in the United States District Court for the Middle
 District of Tennessee against the NRA— in his individual capacity and as the putative class
 representative— survived the NRA’s Motion to Dismiss. Dell’Aquila v. LaPierre, No. 3:19-cv-
 00679, Memorandum Op. (M.D. Tenn. Sep. 30, 2020) (Dkt. No. 63).
                                                 -11-
Case 21-30085-hdh11 Doc 194 Filed 02/21/21            Entered 02/21/21 22:17:03      Page 12 of 18




           appointments. But any challenge to committee composition is about the result, not

           the decision-making process.

    32.    When a party seeks an order from a court directing a change in membership of a

           committee, the court asks only whether it is “necessary to assure adequate

           representation,” as the well-reasoned opinion in ShoreBank made clear. In

           ShoreBank, the movants sought a change in committee composition based on the

           allegation that the committee was not adequately representative. 467 B.R. at 160.

           The court rejected an “arbitrary and capricious” standard of review and correctly

           reasoned that under section 1102(a)(4) the standard of review is a “red herring”

           because “there is no ‘standard of review.’” Id. 161-163 (emphasis added). The

           court recognized that section 1102(a)(1) does not require the U.S. Trustee to “provide

           a rationale or make a record” when appointing the official committee. Id. Therefore,

           “there is nothing for a court to review—other than the bare decision itself, that is—

           and without a rationale or a record no meaningful review can take place.” Id. at 162.

    33.    All of the cases to the contrary cited by the Movant must be considered against the

           then-existing statutory framework compared to now. Between 1986 and October

           2005, section 1102 provided no procedure or standard for a court to review the

           adequacy of a committee’s representation, and it was BAPCPA’s amendments to

           section 1102 that established the current rules governing the Court’s authority over

           committee composition and modification.

    34.    Moreover, section 105 cannot be invoked to afford relief directly at odds with the

           statutory scheme: “It is hornbook law that § 105(a) “does not allow the bankruptcy

           court to override explicit mandates of other sections of the Bankruptcy Code. Section



                                               -12-
Case 21-30085-hdh11 Doc 194 Filed 02/21/21             Entered 02/21/21 22:17:03       Page 13 of 18




           105(a) confers authority to ‘carry out’ the provisions of the Code, but it is quite

           impossible to do that by taking action that the Code prohibits.” Law v. Siegel, 571

           U.S. 415, 421 (2014) (citations omitted).

    35.    Although the Caesars decision addressed a slightly different question—whether a

           bankruptcy court has the authority to disband an additional committee appointed by

           the U.S. Trustee—its discussion of the limits of section 105 with respect to official

           committees is on point and instructive:

           Section 105(a) confers no such power [to disband an official committee]. That
           section gives bankruptcy courts the power only to implement existing Code
           provisions. It is neither an “independent source of rights,” nor a source of
           “substantive authority[.]” Because it is neither, section 105(a) does not allow
           bankruptcy courts to contradict the Code, Law v. Siegel, ––– U.S. ––––, 134 S.Ct.
           1188, 1194, 188 L.Ed.2d 146 (2014)—such as by exercising powers the Code does
           not confer[.]

           . . . The approach suggested in City of Detroit— that section 105(a) authorizes the
           exercise of that power because the Code does not “explicitly prohibit” it, is
           consequently incorrect. Had Congress wanted to give bankruptcy courts the power to
           abolish committees appointed under section 1102(a) (1), it could have done so. It
           chose not to. That choice must be respected.

           Caesars, 526 B.R. at 269-70 (internal citations and quotations omitted).

    36.    Accordingly, section 105 does not authorize the relief that Movant seeks, nor does it

           authorize the Court to take action not within the Court’s four powers over official

           committees.

    37.    Although the U.S. Trustee would vigorously deny any allegation that he acted

           arbitrarily and capriciously in appointing the Committee, that is not a basis for relief

           with respect to committee membership under section 1102(a)(4). Rather, section

           1102(a)(4) focuses on the result of the appointment process, i.e., whether the

           Committee is adequately representative, and not the appointment process itself. Here,



                                                -13-
Case 21-30085-hdh11 Doc 194 Filed 02/21/21              Entered 02/21/21 22:17:03        Page 14 of 18




           the Committee is adequately representative, and Movant has not established

           otherwise.

    III.   Even Assuming Arguendo That Movant Established That the Committee is Not
           Adequately Representative, Section 1102(A)(4) Does Not Authorize the Court to
           Appoint Movant or Any Other Creditor to the Committee.

    38.    The “court may order the United States trustee to change the membership of a

           committee. . . if the . . . change is necessary to ensure adequate representation . . . .”

           11 U.S.C. § 1102(a)(4). On its face, the plain statutory language does not authorize

           the Court itself to make an appointment if the Court finds the Committee not

           adequately representative. Rather, it may only order the U.S. Trustee to do so.

    39.    Section 1102(a)(4) reads best as allowing courts to perform the adjudicative function

           of determining, upon request, whether an official committee is adequately

           representative but maintaining the U.S. Trustee’s historical, administrative

           prerogative to appoint. If Congress had intended for courts to perform the

           administrative function of naming individual committee members, it could easily

           have said so. It did not. Instead, the statute provides that the courts may only “order

           the United States Trustee to change the membership.” This phrase would be

           unnecessary if the courts were to perform both the judicial function of determining

           what classes of creditors should be on a committee to ensure adequate representation

           and the administrative function of naming specific creditors.

    40.    Thus, if the Court determines that MMP has satisfied its burden of proof to be

           afforded relief, the Court will determine what types of changes, if any, are necessary

           to ensure adequate representation and order the U.S. Trustee to effect those changes.




                                                 -14-
Case 21-30085-hdh11 Doc 194 Filed 02/21/21             Entered 02/21/21 22:17:03        Page 15 of 18




           See 7 COLLIER ON BANKRUPTCY ¶ 1102.07 (16th ed.) (appointment of replacement

           members is still a decision that will be made by the U.S. Trustee).

    41.    This interpretation is consistent with the origins of section 1102(a)(4) in the first

           instance. In considering predecessor legislation to BAPCPA, the National

           Bankruptcy Review Commission (“NBRC”) recommended that section 1102 be

           amended to provide for judicial review of committee structure. The NBRC

           responded to concerns about a renewed court role in committee selection with a

           statement that “the U.S. Trustee would remain responsible for the actual appointment

           of committee members.” NBRC, Final Report, p. 501 (October 20, 1997), available

           at https://govinfo.library.unt.edu/nbrc/reportcont.html.

                 Others might be concerned about the policy implications of reestablishing
                 court influence over appointments through the proposed review powers.
                 However, the threat of any ethical dilemmas would be constrained by the
                 continuing involvement of the U.S. Trustee in the process. Although courts
                 would have the power to review, they would remain removed from the actual
                 appointment process.

           Id.

    42.    Notwithstanding these statutory limits, the Movant suggests that the Court should

           appoint it to the Committee, and if not Movant, then Valtim or Quad/Graphics:

           “MMP will happily step aside in favor of Valtim and Quad/Graphics being placed on

           the OCC.” Motion, ¶ 20. But the statute does not permit this relief. At most, the

           Court has authority to make findings about adequate representation and direct

           modification of committee membership.

    43.    Moreover, “[c]ommittees are not designed to provide a speaker’s platform for a

           particular creditor. They are designed to enable investigation and to provide a forum




                                                -15-
Case 21-30085-hdh11 Doc 194 Filed 02/21/21             Entered 02/21/21 22:17:03        Page 16 of 18




           for negotiation on behalf of all of the claims or interests they represent.” In re Drexel

           Burnham Lambert Group, Inc., 118 B.R. 209, 212-13 (Bankr. S.D.N.Y. 1990).

    IV.    A Five-Person Committee Also Satisfies the Bankruptcy Code.

    44.    MMP further suggests that a committee with seven members is required in virtually

           every case, but MMP is wrong. Although section 1102(b)(1) provides that “a

           committee of creditors . . . shall ordinarily consist of the persons, willing to serve,

           that hold the seven largest claims against the debtor of the kinds represented on such

           committee,” 11 U.S.C. § 1102(b)(1) (emphasis added), the legislative history, as well

           as the context of the statute itself, make clear that this is precatory, not mandatory,

           language. H.R. Rep. No. 595, 95th Cong., 1st Sess. 401(1977). A seven-person

           committee is a guideline, not a statutory requirement.

    45.    Moreover, the language of section 1102(b)(1) is nonbinding and “affords no right of

           membership” to any creditor, even the seven largest unsecured creditors as Movant

           suggests. See Drexel Burnham Lambert, 118 B.R. at 212-13.

    46.    Given the statutory standard that a committee must be adequately representative of

           the diverse types of interests in the creditor body, it makes sense that the seven largest

           unsecured creditors should not reflexively be appointed to the official committee. For

           example, if the seven largest creditors in a case were bondholders, but there were

           significant goods and services debt beneath them, a bondholder only committee likely

           would not satisfy the adequate representation standard.

    47.    Moreover, U.S. Trustees routinely appoint committees smaller than seven and

           occasionally larger than seven, according to the needs of the case and the scope and

           scale of the creditor body. U.S. Trustees also sometimes appoint additional



                                                -16-
Case 21-30085-hdh11 Doc 194 Filed 02/21/21            Entered 02/21/21 22:17:03        Page 17 of 18




           committee members as a case progresses and additional creditors come forward,

           including, for example, after a debtor rejects an executory contract later in the case.

    48.    Simply put, the statute does not require a seven-person committee, and many

           prudential reasons exist for smaller and larger committees depending on the context

           of the case.

                                         CONCLUSION

    49.    The Committee is adequately representative of the three types of creditor interests in

           the case—trade, litigation, and pension obligations—and Movant fails to establish

           otherwise. Not only is the Committee adequately representative, but the Committee

           size also satisfies the requirements of the Bankruptcy Code. The Motion should

           therefore be denied.



           WHEREFORE, the U.S. Trustee respectfully prays that this Court enter an order

    denying Movant’s motion in its entirety and granting such additional and further relief as the

    Court deems appropriate.

    DATED: February 21, 2021                          Respectfully submitted,

                                                      WILLIAM T. NEARY
                                                      UNITED STATES TRUSTEE

                                                      /s/ Lisa L. Lambert
                                                      Lisa L. Lambert
                                                      Assistant U.S. Trustee
                                                      TX 11844250 (also NY)
                                                      Office of the United States Trustee
                                                      1100 Commerce Street, Room 976
                                                      Dallas, Texas 75242
                                                      (202) 834-4233
                                                      Lisa.L.Lambert@usdoj.gov




                                               -17-
Case 21-30085-hdh11 Doc 194 Filed 02/21/21              Entered 02/21/21 22:17:03       Page 18 of 18




                                         Certificate of Service

       I certify that on February 21, 2021, I served a true copy of this document by electronic

       case filing notice on those requesting ECF notice and by email as listed below:


       By email to:
       Judith W. Ross
       Ross & Smith, PC
       700 North Pearl St., Suite 1610
       Dallas, TX 75201
       Judith.Ross@judithwross.com

                                                                  /s/ Lisa L. Lambert
                                                                  Lisa L. Lambert




                                                 -18-
